DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3,Kim 299 fails to teach or suggest determining whether the laundry is wet laundry or dry laundry comprises determining that the laundry put into the washing tub is wet laundry when washing water is supplied to the auxiliary door.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13-15is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2012/0060299 cited in IDS).
Regarding claim 1, Kim figures 1 and 22 teach a method of controlling a washing apparatus provided with a washing tub (drum 3) into which laundry is put.
 Kim teaches the strain gauge 20 (or weight detecting sensor 120) is used to determine whether the laundry loaded in the drum 3 is wet laundry or dry laundry.  Hereinafter, although it is described that the laundry load is determined in accordance with the value detected by the strain gauge 20, the weight detecting sensor 120 may additionally or alternatively be used to detect the laundry load thereby reading on determining whether the laundry is wet laundry or dry laundry.[0169]
Kim teaches a controller 11 (see FIG. 2) calculates the laundry load in accordance with the strain measured by the strain gauge 20 and controls, based on the calculated laundry load, an amount of wash water supplied by the water supply unit 12, a driving pattern of the driving unit 13, and operational time of the drain unit 14 thereby reading on determining a weight of the laundry in the washing tub using different methods depending on whether the laundry is wet laundry or dry laundry.[0101]
Regarding claim 13, Kim teaches when it is determined if the laundry loaded in the drum 3 is dry laundry or wet laundry based on a difference value between the load Z2 detected in Step B30 and a water supply amount required for reaching the preset water level thereby reading on determining at least one setting related to a washing cycle, according to the determined weight of the laundry.[0170]
Regarding claim 14, Kim teaches when it is determined if the laundry loaded in the drum 3 is dry laundry or wet laundry based on a difference value between the load Z2 detected in Step B30 and a water supply amount required for reaching the preset water level thereby reading on the at least on setting related to the washing cycle comprises at least one of an amount of washing water supplied to the washing tub.[0170]
Regarding claim 15, Kim teaches when it is determined if the laundry loaded in the drum 3 is dry laundry or wet laundry based on a difference value between the load Z2 detected in Step B30 and a water supply amount required for reaching the preset water level thereby reading on supplying washing water to the washing tub to a target water level which is determined based on a current water level of the washing tub when the laundry put into the washing tub is determined to be wet laundry.[0170]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-5, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0060299 cited in IDS), as applied to claim 1 above, and further in view of Kim (US 2009/0145175).
Regarding claim 2, Kim 299 is silent to an auxiliary door forming an auxiliary washing space separate from the washing tub.
Kim 175 is directed towards a washing machine wherein figure 4 teaches a door assembly (510 supplementary drum door) that enables auxiliary washing.[0064]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a door assembly as taught in Kim 174 in the washing apparatus of Kim 299 to enable a user to wash smaller volumes of laundry while consuming less power.[0008-12]
The controller of Kim 299 is capable of determining that the laundry put into the washing tub is wet laundry when the washing water is supplied to the auxiliary door, and determines the weight of the laundry through the detection of wet laundry weight.
Regarding claim 4, Kim 299 figure 1 teaches a pulsator (4) installed in a bottom of the washing tub, and a motor (13 driving unit) configured to rotate the pulsator.[0107]  Kim 299 teaches when it is determined if the laundry loaded in the drum 3 is dry laundry or wet laundry based on a difference value between the load Z2 detected in Step B30 and a water supply amount required for reaching the preset water level.[0170]  Kim 299 further teaches  when it is determined in Step B40 that Z2-W is not substantially equal to Z1, it is determined that wet laundry is loaded in the drum 3 and this is informed to the user (B60), after which the washing machine is operated by applying a wet laundry washing pattern (B70).  Here, the wet washing pattern of Step B70 is a washing pattern determined in accordance with the dry laundry load (Z2-W) calculated in Step B40.  For example, the washing or rinsing may be performed by supplying the water to the target water level in accordance with the dry laundry load (Z2-W) or the washing, rinsing, or spinning may performed by setting an RPM of the drum 3 or the pulsator 4 in accordance with the dry laundry load thereby reading rotating, by a motor, a pulsator installed in a bottom of the washing tub in at least one direction, when washing water is supplied to the washing tub to a target water level.[0171-172] 
Regarding claim 5, Kim 299 teaches for wet laundry, the higher load is applied to the driving unit 13 by the frictional action with the pulsator 4 and the entangling of the wet laundry thereby suggesting determining the weight of the laundry using a friction load of the laundry about the rotating pulsator.[0154]
Regarding claim 8, Kim 175 teaches if the user applies a washing course for the supplementary drum 500 to the input unit 164 on the top surface of the front panel 410, the input state of the input unit 
Regarding claim 9, Kim 175 teaches an input unit (164) configured to receive a washing water supply command about the auxiliary door, by an operation thereof.  Kim teaches if the user applies a washing course for the supplementary drum 500 to the input unit 164 on the top surface of the front panel 410, the input state of the input unit 164 is displayed on the first display unit 162. Thereafter, the second water supply unit supplies the washing water to the water holding tub 530 under the control of the control unit (not shown), the motor 150 rotates the supplementary drum 500 to wash the laundry.  The washing water is drained to an outside of the washing machine through the drain pipe 124 after the washing is finished thereby suggesting storing of the information comprises storing information related to whether an auxiliary input, which receives a washing water supply command about the auxiliary door, is operated or not, and wherein the determining whether the laundry is wet laundry or dry laundry comprises determining whether washing water is supplied to the auxiliary door based on the information related to whether the auxiliary input is operated or not.[0095-96]
Regarding claim 10, Kim 299 teaches the strain gauge 20 (or weight detecting sensor 120) is used to determine whether the laundry loaded in the drum 3 is wet laundry or dry laundry.[0169]  Thereby suggesting determining whether the laundry is wet laundry or dry laundry comprises determining that the laundry put into the washing tub is dry laundry when washing water is not supplied to the auxiliary door.
Regarding claim 11, Kim 299 teaches for wet laundry, the higher load is applied to the driving unit 13 by the frictional action with the pulsator 4 and the entangling of the wet laundry thereby suggesting determining the weight of the laundry comprises determining the weight of the laundry using a friction load of the laundry about a pulsator by rotating the pulsator installed in a bottom of the washing tub, or using a rotational inertia caused by rotation of a rotating tub or a current output during the rotation of the rotating tub.[0154]
Regarding claim 12, Kim 299 teaches a controller 11 (see FIG. 2) calculates the laundry load in accordance with the strain measured by the strain gauge 20 and controls, based on the calculated laundry load, an amount of wash water supplied by the water supply unit 12, a driving pattern of the driving unit .
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2012/0060299 cited in IDS) and Kim (US 2009/0145175 cited in IDS), as applied to claim 1 above, and further in view of Lee (2014/0096327 cited in IDS).
Regarding claim 6, the controller of Kim 299 in view of Kim 175 is silent to determining the weight of the laundry using at least one of a current applied to a motor connected to a pulsator or a rotating tub, a rotational speed of the pulsator, and a water level of washing water in the washing tub.
Lee is directed towards a laundry treatment machine and method wherein the controller 210 may detect amount of laundry based on a current value i0 of the motor 230 during rotation of the tub 120.[0046]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a controller capable of determining a load based on an output current flowing through the motor as taught in Lee to achieve laundry washing with less damage to laundry without tangling of laundry.[0005]
Regarding claim 7, Kim 175 the controller 210 may function to detect amount of laundry based on current i0 detected by the current detector 225 or a position signal H sensed by the position sensor 235.  For example, the controller 210 may detect amount of laundry based on a current value i0 of the motor 230 during rotation of the tub 120.[0046]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711